         Case 4:20-cv-40148-TSH Document 65 Filed 03/22/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
ANDREA BROOKS                           )
                   Plaintiff,           )
                                        )
                   v.                   )
                                        )         CIVIL ACTION
                                                  NO. 4:20-40148-TSH
GERALD THOMAS DELANEY, KAREN )
R. DELANEY, ET AL.                      )
                   Defendants.          )
______________________________________ )


 ORDER AND MEMORANDUM ON DEFENDANT’S MOTION TO DISMISS (Docket
                          No. 19)

                                         March 22, 2021

HILLMAN, D.J.

       Andrea Brooks (“Plaintiff”) filed this action pro se alleging claims under federal law,

New Hampshire law, and the U.S. Constitution arising out of New Hampshire Family Court

child custody proceedings in 2016-2019 concerning her parental rights regarding her minor son.

Defendants include various family court judges or court officers and private individuals who

participated in or were involved with the custody proceedings and dispute.

       Gerald Thomas Delaney and Karen R. Delaney (“Defendants”) are the paternal

grandparents of Plaintiff’s son. Plaintiff alleges violations of the Thirteenth and Fourteenth

Amendments to the U.S. Constitution; 22 U.S.C. § 7107; 18 U.S.C. § 241, 242, 1509, 1589, 1590,

1593, 1594, 1595, 2261, 2261A, 2264, 2265, 2421, 2421A, 2422, and 2428; 28 U.S.C. § 1441 and

1449; 42 U.S.C. § 1981, 1983, 1985, and 1986; and N.H. RSA § 633:7.

       Defendants move to dismiss all claims against them under Fed. R. 12(b)(6). (Docket No.

19). For the following reasons, the Court grants Defendants’ motion.
          Case 4:20-cv-40148-TSH Document 65 Filed 03/22/21 Page 2 of 4




                                           Legal Standard

        In evaluating a Rule 12(b)(6) motion to dismiss, the court must accept all factual

allegations in the complaint as true and draw all reasonable inferences in the plaintiff’s favor.

Langadinos v. American Airlines, Inc., 199 F.3d 68, 69 (1st Cir. 2000). To survive the motion,

the complaint must allege “a plausible entitlement to relief.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 559 (2007). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Id. at 555. “The relevant inquiry focuses on the reasonableness of

the inference of liability that the plaintiff is asking the court to draw from the facts alleged in the

complaint.” Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 13 (1st Cir. 2011). “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged—but it has not ‘show[n]’—that the pleader is entitled to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)).

        Because Plaintiff appears pro se, the Court construes her pleadings more favorably than it

would those drafted by an attorney. See Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Nevertheless, Plaintiff must comply with procedural and substantive law. See Ahmed v.

Rosenblatt, 118 F.3d 886, 890 (1st Cir. 1997).

                                                Discussion

        It is impossible to say which of the 30 statutes listed as the Court’s basis for

jurisdiction—including 23 federal and state sex trafficking or civil rights laws, and the Thirteenth

and Fourteenth Amendments—Plaintiff is asserting against Defendants. (See Comp. at 3-5,

Docket No. 1).
          Case 4:20-cv-40148-TSH Document 65 Filed 03/22/21 Page 3 of 4




       Plaintiff’s broader legal theory in this case is that members of the D’Errico family

(including Defendants), their attorney, and various judges and judicial officers of the New

Hampshire Family Court committed human trafficking by participating in legal proceedings,

making judicial recommendations, or issuing child support orders requiring Plaintiff to pay child

support when they were aware her only source of income was sex work, and that their actions

violated dozens of laws and constitutional rights against trafficking, involuntary servitude, and

the right to due process. However, Plaintiff’s allegations about Defendants’ role in the alleged

conspiracy to force her to perform sex work and to deprive her of her parental rights are

threadbare.

       In the span of her dense nineteen-page Complaint, Plaintiff has next to nothing to say

about the Defendants’ conduct in the scheme. She offers a bare allegation that in 2017 they

“conspired with William D’Errico Jr and Lisa D’Errico to . . . violate my parental rights and

force me into sexual slavery,” without explaining how. (¶¶ 34, 47). She does not allege that

Defendants appeared in the custody proceedings at the center of her suit or ever demanded

money from her, as she alleges the D’Erricos have done. In fact, the only affirmative act

Plaintiff alleges that Defendants took to further the conspiracies against her was paying the legal

fees of the D’Errico’s New Hampshire family court attorney. (¶ 47). Without more, she has

failed to state a plausible entitlement to relief based on any of the statutes listed in the Complaint

or the Thirteen or Fourteenth Amendments.

       Plaintiff also alleges that Defendants “were willing conspirators in intentionally inflicting

emotional distress on my son and me” on September 5, 2019, a day on which it appears from the

Complaint that at least Plaintiff, her son, and co-Defendant William D’Errico were present at the

New Hampshire Family Court for legal proceedings. (¶ 48). What the Defendants’ involvement
          Case 4:20-cv-40148-TSH Document 65 Filed 03/22/21 Page 4 of 4




was on September 5, 2019 is never explained; Plaintiff has alleged that William D’Errico

assaulted her and her son at the Merrimack courthouse on that date, but not that Defendants were

present or even aware of the alleged assault. (¶ 57). Even if Plaintiff had pled that Defendants

intended to instigate the September 5, 2019 incident to cause Plaintiff severe distress, absent any

facts about the nature or force of the alleged assault Plaintiff has not pled “outrageous and

extreme” conduct so “extreme and outrageous” as to be “beyond all possible bounds of

decency,” which is the high bar the First Circuit has set for recovery on intentional infliction of

emotional distress tort claims. Young v. Wells Fargo Bank, N.A., 717 F.3d 224, 240 (1st Cir.

2013). Accordingly, her intentional infliction of emotional distress claim must also be

dismissed.

       The Court thus grants the Defendants’ motion to dismiss Plaintiff’s claims against them.

                                            Conclusion

       For the reasons stated above, Defendants’ motion is granted. (Docket No. 19). The

Court dismisses Plaintiff’s claims against Defendants.



SO ORDERED.

                                                                           /s/ Timothy S. Hillman
                                                                        TIMOTHY S. HILLMAN
                                                                              DISTRICT JUDGE
